
	
		II
		Calendar No. 754
		110th CONGRESS
		2d Session
		S. 3024
		[Report No. 110–342]
		IN THE SENATE OF THE UNITED STATES
		
			May 15, 2008
			Mr. Biden (for himself
			 and Mr. Lugar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		
			June 2, 2008
			Reported by Mr. Biden,
			 without amendment
		
		A BILL
		To authorize grants to the Eurasia
		  Foundation, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Eurasia Foundation
			 Act.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 finds the following:
				(1)There has been
			 established in the District of Columbia a private, nonprofit corporation known
			 as the Eurasia Foundation (hereafter in this Act referred to as the
			 Foundation), which is not an agency or establishment of the
			 United States Government.
				(2)In recognition of
			 the valuable contributions of the Foundation to long-range United States
			 foreign policy interests, the United States Government has, through the United
			 States Agency for International Development and the Department of State,
			 provided financial support for the Foundation.
				(3)It is in the
			 interest of the United States, and the further strengthening of cooperation
			 with the countries of Eurasia, to establish a more permanent mechanism for
			 United States Government financial support for the ongoing activities of the
			 Foundation, while preserving the independent character of the
			 Foundation.
				(b)PurposesThe
			 purposes of the Foundation are to—
				(1)promote civil
			 society, private enterprise, and sound public administration and policy only in
			 the countries of Eurasia and in lending encouragement and assistance to
			 citizens of such countries in their own efforts to develop more open, just, and
			 democratic societies;
				(2)strengthen
			 indigenous institutions only in the countries of Eurasia in order to foster
			 national development, constructive social change, equitable economic growth,
			 and cooperative international relationships that are fully consistent with and
			 supportive of long-term United States interests with respect to the countries
			 of Eurasia; and
				(3)conduct programs in
			 response to initiatives in the countries of Eurasia that would be difficult or
			 impossible for an official United States entity, and, as a result of its
			 position in the countries of Eurasia, to respond quickly and flexibly to meet
			 new opportunities.
				3.Grants to the
			 Foundation
			(a)Grants
			 required
				(1)In
			 generalThe Secretary of State shall award an annual grant to the
			 Foundation to enable the Foundation to carry out the purposes described in
			 section 2(b).
				(2)Additional
			 requirementsEach grant awarded under paragraph (1) shall—
					(A)consist of funds
			 specifically appropriated for grants to the Foundation; and
					(B)be contingent upon
			 a grant agreement between the Secretary and the Foundation that requires the
			 Foundation to—
						(i)only
			 use grant funds for activities that the Board of Directors of the Foundation
			 determines are consistent with the purposes described in section 2(b);
			 and
						(ii)otherwise comply
			 with the requirements of this Act.
						(b)Rule of
			 constructionNothing in this Act may be construed to—
				(1)make the
			 Foundation an agency or establishment of the United States Government;
			 or
				(2)make the members
			 of the Board of Directors of the Foundation, or the officers or employees of
			 the Foundation, officers or employees of the United States.
				(c)OversightThe
			 Foundation and its grantees shall be subject to the appropriate oversight
			 procedures of Congress.
			(d)Other
			 fundingThe Foundation may accept funding from non-United States
			 Government sources to complement United States Government funding.
			(e)Sense of
			 CongressIt is the sense of
			 Congress that—
				(1)a
			 Foundation, funded for fiscal year 2009 at the levels authorized under section
			 7, and at appropriate levels in subsequent fiscal years, can contribute
			 significantly to the political, economic, and social development of democracy
			 and human rights in the countries of Eurasia;
				(2)notwithstanding
			 the Foundation’s distinguished record of performance, organizations that seek
			 competitive grants typically perform in a more transparent and effective
			 manner; and
				(3)to the maximum
			 extent possible, the Foundation should seek competitive grants to supplement
			 appropriations from the United States Government, and at least 20 percent of
			 the funding received in each fiscal year by the Foundation should be from
			 non-United States Government sources to ensure continued strong performance of
			 the Foundation.
				4.Eligibility of
			 the Foundation for grants
			(a)Funding for
			 covered programs onlyThe Foundation may provide funding only for
			 programs that are consistent with the purposes set forth in section
			 2(b).
			(b)Compensation for
			 officers and employees of the foundationIf an individual who is
			 an officer or employee of the United States Government serves as a member of
			 the Board of Directors or as an officer or employee of the Foundation, that
			 individual may not receive any compensation or travel expenses in connection
			 with service performed for the Foundation.
			(c)Prohibition
			 respecting financial mattersThe Foundation shall not issue any
			 shares of stock or declare or pay any dividends. No part of the assets of the
			 Foundation shall inure to the benefit of any member of the Board of Directors
			 of the Foundation, any officer or employee of the Foundation, or any other
			 individual, except as salary or reasonable compensation for expenses incurred
			 in the performance of duties to the Foundation.
			(d)Audit of
			 accounts; reporting requirements
				(1)Audit of
			 accountsThe accounts of the Foundation shall be audited annually
			 in accordance with chapter 75 of title 31, United States Code.
				(2)Reporting
			 requirementsThe report of each such independent audit shall be
			 included in the annual report required under subsection (g). The audit report
			 shall set forth the scope of the audit and include such statements as are
			 necessary to present fairly the Foundation’s assets and liabilities, surplus or
			 deficit, with an analysis of the changes therein during the year, supplemented
			 in reasonable detail by a statement of the Foundation’s income and expenses
			 during the year, and a statement of the application of funds, together with the
			 independent auditor’s opinion of those statements.
				(e)Audit of
			 financial transactions
				(1)Audit of
			 financial transactionsThe Government Accountability Office may
			 audit the financial transactions of the Foundation for each fiscal year in
			 accordance with such principles, procedures, rules, and regulations as may be
			 prescribed by the Comptroller General of the United States.
				(2)Reporting
			 requirementsThe Comptroller General of the United States shall
			 simultaneously submit, to the President, the Foundation, and the appropriate
			 congressional committees, a report regarding each audit described in paragraph
			 (1) that contains—
					(A)any comments and
			 information as the Comptroller General determines to be necessary to inform the
			 appropriate congressional committees of the financial operations and condition
			 of the Foundation; and
					(B)any
			 recommendations that the Comptroller General considers advisable.
					(f)Recordkeeping
			 requirements; audit and examination of books
				(1)Recordkeeping
			 requirementsThe Foundation shall ensure that each recipient of
			 financial assistance provided through the Foundation under this Act maintains
			 such records as may be reasonably necessary to—
					(A)fully
			 disclose—
						(i)the
			 amount and the disposition by such recipient of the proceeds of such
			 assistance;
						(ii)the total cost
			 of the project or undertaking in connection with which such assistance is given
			 or used; and
						(iii)the amount and
			 nature of that portion of the cost of the project or undertaking supplied by
			 other sources; and
						(B)facilitate an
			 effective audit.
					(2)Audit and
			 examination of booksThe Foundation shall ensure that the
			 Foundation, any of its duly authorized representatives, the Comptroller General
			 of the United States, and any duly authorized representative of the Comptroller
			 General has access to any books, documents, papers, and records of the
			 recipient that are pertinent to assistance provided through the Foundation
			 under this Act for the purpose of audit and examination.
				(g)Annual report;
			 testimony relating to report
				(1)Annual
			 report
					(A)In
			 generalNot later than June 30 of each year, the Foundation shall
			 submit an annual report for the preceding fiscal year to the President and to
			 the appropriate congressional committees.
					(B)ContentsThe
			 report submitted under subparagraph (A)—
						(i)shall include a
			 comprehensive, detailed report of the Foundation’s operations, activities,
			 financial condition, and accomplishments under this Act;
						(ii)should include
			 any information regarding allegations or reports on the misuse of funds and how
			 such allegations or reports were addressed by the Foundation; and
						(iii)may include
			 such recommendations as the Foundation determines to be appropriate.
						(2)Testimony
			 relating to reportThe Board members and officers of the
			 Foundation shall be available to testify before appropriate committees of the
			 Congress with respect to—
					(A)the report
			 required under paragraph (1);
					(B)the report of any
			 audit made by the Comptroller General of the United States pursuant to
			 subsection (e); or
					(C)any other matter
			 requested by any such committee.
					(h)Grantee;
			 conflict of interestA member of the Board of Directors of the
			 Foundation who serves as a member of the board of directors or an officer of a
			 grantee of the Foundation—
				(1)may not receive
			 compensation for services provided to the grantee; and
				(2)shall be entitled
			 to reimbursement for travel and other expenses incurred by the member in
			 connection with the member’s other duties on behalf of such grantee.
				5.Agreement between
			 Foundation and successor or related entity to the U.S. Russia Investment
			 Fund
			(a)Agreement
			 requiredThe Foundation and
			 any successor or related entity to the U.S. Russia Investment Fund shall enter
			 into a memorandum of understanding for the purpose of—
				(1)coordinating activities carried out by the
			 Foundation and the successor or related entity; and
				(2)ensuring that the activities of 1 entity do
			 not duplicate the activities of the other entity.
				(b)DeadlineThe
			 Foundation and the successor or related entity described in subsection (a)
			 shall enter into the memorandum of understanding described in subsection (a) by
			 not later than the later of—
				(1)90 days after the
			 date of the enactment of this Act, if the successor or related entity is
			 established on or before the date of the enactment of this Act; or
				(2)90 days after the
			 date on which the successor or related entity is established, if such entity is
			 established after the date of the enactment of this Act.
				(c)Submission to
			 Secretary of State and CongressNot later than 30 days after the date on
			 which the parties enter into the memorandum of understanding described in
			 subsection (a), the Foundation and the successor or related entity described in
			 subsection (a) shall submit a copy of the memorandum of understanding described
			 in subsection (a) to the Secretary of State and to the appropriate
			 congressional committees.
			(d)Successor or
			 related entity to the U.S. Russia Investment Fund definedIn this
			 section, the terms successor or related entity to the U.S. Russia
			 Investment Fund and successor or related entity mean any
			 organization, corporation, limited-liability partnership, foundation, or other
			 corporate structure that receives any or all of the remaining funds of the U.S.
			 Russia Investment Fund after the liquidation of assets upon closure of the U.S.
			 Russia Investment Fund. 
			6.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the
			 Committee on Foreign Relations of the
			 Senate; and
				(B)the
			 Committee on Foreign Affairs of the House of
			 Representatives.
				(2)Countries of
			 eurasiaThe term
			 countries of Eurasia means Armenia, Azerbaijan, Be­la­rus,
			 Georgia, Kazakhstan, the Kyrgyz Republic, Mol­do­va, the Russian Federation,
			 Tajikistan, Turk­men­i­stan, Ukraine, and Uzbekistan.
			7.Authorization of
			 appropriations
			(a)In
			 generalThere are authorized to be appropriated to carry out this
			 Act—
				(1)$15,000,000 for
			 fiscal year 2009; and
				(2)such sums as may
			 be necessary for fiscal year 2010.
				(b)AvailabilityAmounts appropriated pursuant to the
			 authorization of appropriation under subsection (a) are authorized to remain
			 available until the date that is 2 years after the last day of the fiscal year
			 for which the amount was appropriated.
			
	
		June 2, 2008
		Reported without amendment
	
